Citation Nr: 1531394	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for compression fracture of the thoracolumbar spine (spine disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1991 to September 1991. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO), which denied the benefit sought on appeal.  

On his August 2013 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing.  The Veteran was scheduled for such a hearing in June 2015, but he failed to show.  The hearing request is deemed withdrawn because she failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased evaluation for his service-connected spine disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim folder.

The record reflects that the Veteran's spine disability was last evaluated by VA in November 2010.  A review of the available medical records since the date of that examination reflects that the Veteran's spine disability might have worsened.  Notably, these records show complaints of increased back pain as well as complaints of bowel and bladder impairment.  During the November 2010 VA examination report, the Veteran complained of both bowel and bladder problems, however, that examination report does not indicate whether the Veteran's complaints are attributable to his service-connected spine disability.  Further, the Veteran has recently asserted that he has bilateral leg disorder attributable to his spine disability.  

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Given the medical evidence that suggests the Veteran's disability has worsened since his last VA examination as well as his complaints of neurologic involvement, and the last examination was more than four years ago, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The Board finds that clearly a new examination is warranted to determine the current severity of the Veteran's spine disability and any associated neurologic involvement.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA orthopedic and neurologic examinations with the appropriate examiner(s) to determine the current severity of his service-connected spine disability. The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. 

Complete range of motion studies should be conducted, to include motion on extension and rotation of the lumbar spine, with notation of the point at which pain on motion objectively appears to begin.  The examiner should also express an opinion as to the medical probability that there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If this is not feasible, this should be so stated. 

The examiner should also report all neurologic impairment, including bowel, bladder, and nerve impairments, resulting from the service-connected spine disability. 

The VA examiner is specifically asked to determine whether the Veteran's bowel and bladder complaints are attributable to his service-connected spine disability as opposed to a nonservice-connected disorder. 

For any neurologic impairment in the lower extremities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe. 

The examiner must provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

2. The RO/AMC must then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




